Exhibit 10.1

EXECUTION VERSION

COOPERATION AGREEMENT

This Cooperation Agreement, dated as of March 18, 2020 (this “Agreement”), is by
and among Tenneco Inc., a Delaware corporation (the “Company”), Protean Services
LLC, a Michigan limited liability company (“Protean”), and Daniel A. Ninivaggi.

RECITALS

WHEREAS, the Company and Protean, a stockholder of the Company, have engaged in
various discussions and communications concerning the Company’s business,
financial performance and strategic plans; and

WHEREAS, the Company and the Protean Group have determined to come to an
agreement with respect to certain matters relating to the composition of the
Board of Directors of the Company (the “Board”) and certain other matters, as
provided in this Agreement.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants and agreements contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties, intending to be legally bound hereby, agree as follows:

Section 1.    Board Composition and Related Agreements.

(a)    Board Appointment.

(i)    Immediately following the execution of this Agreement, the Board and all
applicable committees thereof shall take all necessary actions to appoint
Aleksandra A. Miziolek (the “New Director”) (x) as a director of the Company and
(y) effective April 1, 2020, to the Nominating and Governance Committee of the
Board.

(ii)    The Parties acknowledge that, at all times while serving as a member of
the Board (and as a condition to such service), the New Director shall be
subject to all policies, codes and guidelines applicable to Board members
generally, including the Company’s Code of Conduct, and shall have the same
rights and benefits, including with respect to insurance, indemnification,
compensation, fees and reimbursement of expenses, as are applicable to all
non-employee directors of the Company.

(b)    New Director Nomination. The Company’s slate of nominees for the election
of directors of the Company at the Company’s 2020 annual meeting of stockholders
(the “2020 Annual Meeting”) shall include the New Director as a nominee. The
Company will recommend that the Company’s stockholders vote in favor of the
election of the New Director at the 2020 Annual Meeting and will support the New
Director for election in a manner consistent with its support for the other
nominees of the Company. The Company will cause all Voting Securities (as
defined below) represented by proxies granted to it (or any of its
Representatives) to be voted in favor of the election of the New Director as a
director of the Company at the 2020 Annual Meeting to the extent permitted
pursuant to such proxies.



--------------------------------------------------------------------------------

(c)    Additional Agreements.

(i)    The Protean Group agrees (A) to cause its Affiliates and Representatives
to comply with the terms of this Agreement and (B) that it shall be responsible
for any breach of this Agreement by any such Affiliate or Representative. A
breach of this Agreement by an Affiliate or Representative of any member of the
Protean Group, if such Affiliate or Representative is not a party hereto, shall
be deemed to occur if such Affiliate or Representative engages in conduct that
would constitute a breach of this Agreement if such Affiliate or Representative
were a party hereto to the same extent as the Protean Group.

(ii)    During the Cooperation Period, the Protean Group agrees that it shall,
and shall cause each of its Affiliates to, appear in person or by proxy at each
annual or special meeting of the stockholders of the Company (each, a
“Stockholder Meeting”) and vote all Voting Securities beneficially owned,
directly or indirectly, by the Protean Group or such Affiliate (or which the
Protean Group or such Affiliate has the right or ability to vote as of the
applicable record date) at such meeting (A) in favor of the slate of directors
recommended by the Board, (B) against the election of any nominee for director
not approved, recommended and nominated by the Board for election at any such
Stockholder Meeting and (C) in accordance with the Board’s recommendation with
respect to any other matter presented at such Stockholder Meeting; provided,
that the Protean Group shall be permitted to vote in its sole discretion with
respect to any proposals relating to an Extraordinary Transaction.

(iii)    During the Cooperation Period, upon reasonable written request from the
Company, the Protean Group will promptly provide the Company with information
regarding the amount of the securities of the Company then beneficially owned by
the Protean Group. Such information provided to the Company will be kept
strictly confidential unless required to be disclosed pursuant to law, legal
process, subpoena, the rules of any stock exchange or any legal requirement or
as part of a response to a request for information from any governmental
authority with jurisdiction over the Company.

(iv)    Each Party agrees that, during the Cooperation Period, it shall not
institute, solicit, join or assist in any litigation, arbitration or other
proceeding (each, a “Legal Proceeding”) against or involving the other Party,
any Affiliate of the other Party or any of their respective current or former
directors or officers (including derivative actions), other than (A) to enforce
the provisions of this Agreement, (B) to make counterclaims with respect to any
proceeding initiated by, or on behalf of one Party or its Affiliates against the
other Party or its Affiliates, (C) to bring bona fide commercial disputes that
do not relate to the subject matter of this Agreement or (D) to exercise
statutory appraisal rights; provided, that the foregoing shall not prevent any
Party or any of its Representatives from responding to oral questions,
interrogatories, requests for information or documents, subpoenas, civil
investigative demands or similar processes (each, a “Legal Requirement”) in
connection with any Legal Proceeding if such Legal Proceeding has not been
initiated by, on behalf of or at the suggestion of such Party; provided,
further, that in the event that any Party or any of its Representatives receives
such Legal Requirement, such Party shall give prompt written notice of such
Legal Requirement to the other Party (except where such notice would be legally
prohibited or not practicable). Each Party represents and warrants that neither
it nor any assignee has filed any lawsuit against the other Party.

 

2



--------------------------------------------------------------------------------

(d)    Withdrawal of Nomination Notice. Effective upon the execution and
delivery of this Agreement, the Protean Group irrevocably withdraws the
Nomination Notice.

Section 2.    Standstill Agreement. During the period commencing with the
execution of this Agreement and ending on the date that is 30 days prior to the
director nomination deadline for the Company’s 2021 annual meeting of
stockholders (the “2021 Annual Meeting”) pursuant to Bylaws (the “Cooperation
Period”), the Protean Group shall not, and it will cause each of its Affiliates
not to, directly or indirectly (including through any director, officer,
employee, partner, member, manager, consultant, legal or other advisor, agent or
other representative (each of the foregoing, a “Representative”) of the Protean
Group or any Affiliate of the Protean Group acting on behalf of the Protean
Group or any Affiliate of the Protean Group), in any manner, alone or in concert
with others:

(a)    (i) acquire, cause to be acquired, or offer, seek or agree to acquire,
whether by purchase, merger, tender or exchange offer, through the acquisition
of control of another person, by joining or forming a partnership, limited
partnership, syndicate or other group (including any group of persons that would
be treated as a single “person” under Section 13(d) of the Exchange Act),
through swap or hedging transactions or otherwise (the taking of any such
action, an “Acquisition”), ownership (beneficial or otherwise) of any securities
or assets of the Company (or any direct or indirect rights or options to acquire
such ownership, including voting rights decoupled from the underlying Voting
Securities) such that after giving effect to any such Acquisition, the Protean
Group or any of its Affiliates holds, directly or indirectly, in excess of 1.5%
of the then outstanding Voting Securities, (ii) acquire, cause to be acquired,
or offer, seek or agree to acquire, whether by purchase or otherwise, any
interest in any indebtedness of the Company, (iii) acquire, cause to be
acquired, or offer, seek or agree to acquire (whether through equity purchase,
asset purchase, merger or otherwise), ownership (including Beneficial Ownership)
of any asset or business of the Company or any right or option to acquire any
such asset or business from any person, in each case other than securities of
the Company, or (iv) effect or seek to effect, offer or propose to effect, cause
or participate in, or knowingly assist, facilitate, advise or encourage any
other Person to effect or seek, offer or propose to effect or participate in an
Extraordinary Transaction; provided, that nothing in Section 2(a)(iv) shall
prohibit any member of the Protean Group from tendering into a tender or
exchange offer commenced by a third party who is not a Representative of the
Protean Group; provided, further, that nothing in Section 2(a)(iii) or
Section 2(a)(iv) shall prohibit any member of the Protean Group from
participating as a co-investor in, or consultant with respect to, any offer,
proposal or transaction otherwise prohibited by Section 2(a)(iii) or
Section 2(a)(iv) so long as (A) such transaction has been approved by the Board
or such offer, proposal or transaction is made or entered into, as applicable,
in accordance with a process established by the Company (which may include any
potential counterparty’s entry into a confidentiality agreement with the
Company), (B) neither the counterparty to the Company in such transaction nor
its Affiliates is Affiliated with the Protean Group, (C) no member of the
Protean Group, directly or indirectly, engages in any discussions or enters into
any arrangements, agreements or understandings with the counterparty to the
Company or its Affiliates other than to the extent that (x) a member of the
Protean Group is initially directly invited or solicited to do so by such
counterparty or its Affiliates, (y) such counterparty has been invited or
solicited by the

 

3



--------------------------------------------------------------------------------

Company or its legal or financial advisors to participate in a transaction
process established by the Company or (z) such transaction has been presented by
such counterparty to the Company, (D) the Protean Group enters into a
confidentiality agreement at least as favorable to the Company as the
confidentiality agreement entered into by the Company’s counterparty in such
transaction, if applicable, and (E) such transaction and such member of the
Protean Group’s participation in such transaction does not arise, directly or
indirectly, from any breach of this Agreement (including Section 2(f) and
Section 2(k)) by any member of the Protean Group.

(b)    (i) nominate, give notice of an intent to nominate, or recommend for
nomination a person for election to the Board (other than pursuant to
Section 1(a)(i)) or take any action in respect of the removal of any director,
(ii) knowingly seek or encourage any person to submit any nomination in
furtherance of a “contested solicitation” or take any other action in respect of
the election or removal of any director, provided, that nothing in this
Agreement shall prevent Protean or its Affiliates or Representatives from taking
actions in furtherance of identifying director candidates in connection with the
2021 Annual Meeting so long as such actions do not create a public disclosure
obligation for Protean or the Company, are not publicly disclosed by Protean or
its Affiliates or Representatives and are undertaken on a basis reasonably
designed to be confidential, (iii) submit, or knowingly seek or encourage the
submission of, any stockholder proposal (pursuant to Rule 14a-8 or otherwise)
for consideration at, or bring any other business before, any Stockholder
Meeting, (iv) request, or knowingly initiate, encourage or participate in any
request, to call a Stockholder Meeting, (v) publicly seek to amend any provision
of the Charter, Bylaws, or other governing documents of the Company (each as may
be amended from time to time), (vi) seek to change or control, or influence
control of, the management, the Board, the business, the corporate structure or
policies of the Company or (vii) take any action similar to the foregoing with
respect to any subsidiary of the Company;

(c)    solicit any proxy, consent or other authority to vote of stockholders or
conduct any other referendum (binding or non-binding) (including any “withhold,”
“vote no” or similar campaign) with respect to, or from the holders of, Voting
Securities, or become a “participant” (as such term is defined in Instruction 3
to Item 4 of Schedule 14A promulgated under the Exchange Act) in, or knowingly
assist, advise, initiate, encourage or influence any person (other than the
Company) in, any “solicitation” of any proxy, consent or other authority to vote
any Voting Securities (other than such assistance, advice, encouragement or
influence that is consistent with the Board’s recommendation in connection with
such matter);

(d)    (i) grant any proxy, consent or other authority to vote with respect to
any matters (other than to the named proxies included in the Company’s proxy
card for any Stockholder Meeting or as otherwise permitted by Section 1(c)(ii))
or (ii) deposit or agree or propose to deposit any securities of the Company in
any voting trust or similar arrangement, or subject any securities of the
Company to any agreement or arrangement with respect to the voting of such
securities (including a voting agreement or pooling arrangement), other than
(A) any such voting trust or arrangement solely for the purpose of delivering to
the Company or its designee a proxy, consent or other authority to vote in
connection with a solicitation made by or on behalf of the Company or
(B) customary brokerage accounts, margin accounts and prime brokerage accounts;

 

4



--------------------------------------------------------------------------------

(e)    knowingly encourage, advise or influence any person, or knowingly assist
any person in so encouraging, advising or influencing any person, with respect
to the giving or withholding of any proxy, consent or authority to vote any
Voting Securities or in conducting any referendum (binding or non-binding)
(including any “withhold,” “vote no” or similar campaign);

(f)    form, join, knowingly encourage the formation of or in any way
participate in any partnership, limited partnership, syndicate or group (within
the meaning of Section 13(d)(3) of the Exchange Act) with respect to any Voting
Securities (other than a group that includes all or some of the members of the
Protean Group, but does not include any other entities or persons that are not
members of the Protean Group as of the date hereof; provided, that nothing
herein shall limit the ability of an Affiliate of the Protean Group to join such
group following the execution of this Agreement, so long as any such Affiliate
agrees to be bound by the terms and conditions of this Agreement);

(g)    make or publicly advance any request or submit any proposal to amend,
modify or waive any provision of this Agreement, or take any action challenging
the validity or enforceability of any provision of or obligation arising under
this Agreement; provided, that the Protean Group may make private requests to
the Board to amend, modify or waive any provision of this Agreement, which the
Board may accept or reject in its sole and absolute discretion, so long as any
such request is not publicly disclosed by the Protean Group and is made by the
Protean Group in a manner that could not reasonably be expected to require, and
that does not require, the public disclosure thereof by the Company, the Protean
Group or any other person;

(h)    (i) make a request for a list of the Company’s stockholders or for any
books and records of the Company whether pursuant to Section 220 of the General
Corporation Law of the State of Delaware or otherwise or (ii) engage any private
investigations firm or other person to investigate any of the Company’s
directors or officers;

(i)    make any public proposal with respect to, any material change in the
capitalization, stock repurchase programs and practices, capital allocation
programs and practices or dividend policy of the Company;

(j)    take any action that could reasonably be expected to require the Protean
Group, the Company or any of its subsidiaries or any other person to make a
public announcement or disclosure regarding this Agreement (other than the Press
Release) or any matter addressed in this Section 2; or

(k)    enter into any discussion, negotiation, agreement, arrangement or
understanding concerning any of the foregoing (other than this Agreement) or
knowingly assist, encourage, solicit, seek or seek to cause any person to
undertake any action inconsistent with this Section 2.

Section 3.    Representations and Warranties of All Parties. Each Party
represents and warrants to the other Party that (a) such Party has all requisite
power and authority to execute and deliver this Agreement and to perform its
obligations hereunder, (b) this Agreement has been duly and validly authorized,
executed and delivered by it and is a valid and binding obligation of such
Party, enforceable against such Party in accordance with its terms (subject to
applicable

 

5



--------------------------------------------------------------------------------

bankruptcy and similar laws relating to creditors’ rights and to general equity
principles) and (c) this Agreement will not result in a material violation of
any (i) term or condition of any agreement to which such person is a party or by
which such Party may otherwise be bound or (ii) law, rule, license, regulation,
judgment, order or decree governing or affecting such Party.

Section 4.    Representations and Warranties of the Protean Group. The Protean
Group represents, warrants and covenants to the Company that (a) as of the date
of this Agreement, the Protean Group collectively beneficially owns and is
entitled to vote an aggregate of 22,400 shares of class A voting common stock,
par value $0.01 per share, of the Company (the “Class A Common Stock,”) and
(b) as of the date of this Agreement, the Protean Group does not have a
Synthetic Position (other than the shares of Class A Common Stock beneficially
owned as set forth in clause (a) above) in any Voting Securities.

Section 5.    Press Release; Communications. Promptly following the execution of
this Agreement, the Company shall issue a mutually agreeable press release in
the form attached hereto as Exhibit A (the “Press Release”) announcing certain
terms of this Agreement. Neither the Company nor the Protean Group shall make or
cause to be made, and the Company and the Protean Group will cause their
respective Affiliates not to make or cause to be made, any public announcement
or statement with respect to the subject matter of this Agreement that is
contrary to the statements made in the Press Release or the terms of this
Agreement, except as required by law or the rules of any stock exchange or with
the prior written consent of the other Party. The Protean Group acknowledges and
agrees that the Company may file this Agreement and file or furnish the Press
Release with the SEC as exhibits to a Current Report on Form 8-K and other
filings with the SEC. Protean shall be given a reasonable opportunity to review
and comment on such Current Report on Form 8-K or other filing with the SEC to
be made by the Company with respect to this Agreement, and the Company shall
give reasonable consideration to any comments of Protean.

Section 6.    Expenses. Each Party shall be responsible for its own fees and
expenses incurred in connection with the negotiation, execution and effectuation
of this Agreement and the transactions contemplated hereby, except that the
Company will reimburse the Protean Group for its reasonable, documented
out-of-pocket expenses, including legal fees incurred in connection with seeking
representation on the Board and the negotiation and entry into this Agreement,
in an amount not to exceed $125,000.

Section 7.    Certain Defined Terms. For purposes of this Agreement:

(a)    “Affiliate” has the meaning set forth in Rule 12b-2 promulgated by the
SEC under the Exchange Act, and shall include all persons or entities that at
any time during the term of this Agreement become Affiliates of any person or
entity referred to in this Agreement; provided, that “Affiliates” of a person
shall not include any other person, solely by reason of the fact that such
person or one or more of such person’s employees or principals serves as a
member of such other person’s or such other person’s affiliated or related
entity’s board of directors or similar governing body, unless such person
otherwise controls such entity (as the term “control” is defined in Rule 12b-2
promulgated by the SEC under the Exchange Act).

 

6



--------------------------------------------------------------------------------

(b)    “Beneficial Ownership” means having the right or ability to vote, cause
to be voted or control or direct the voting of any Voting Securities (in each
case whether directly or indirectly, including pursuant to any agreement,
arrangement or understanding, whether or not in writing); provided, that a
person shall be deemed to have “Beneficial Ownership” of any Voting Securities
that such person has a right, option or obligation to own, acquire or control or
direct the voting of upon conversion, exercise, expiration, settlement or
similar event (“Exercise”) under or pursuant to (i) any Derivative (whether such
Derivative is subject to Exercise immediately or only after the passage of time
or upon the satisfaction of one or more conditions) and (ii) any Synthetic
Position that is required or permitted to be settled, in whole or in part, in
Voting Securities. A person shall be deemed to be the “Beneficial Owner” of, or
to “beneficially own,” any securities that such person has Beneficial Ownership
of.

(c)    “Business Day” means any day that is not (i) a Saturday, (ii) a Sunday or
(iii) a day on which commercial banks in the State of New York are authorized or
required to be closed by applicable law.

(d)    “Bylaws” means the Company’s By-laws, as last filed with the SEC prior to
the date of this Agreement.

(e)    “Charter” means the Company’s Amended and Restated Certificate of
Incorporation, as last filed with the SEC prior to the date of this Agreement.

(f)    “Exchange Act” means the Securities Exchange Act of 1934, as amended
(together with the rules and regulations promulgated thereunder).

(g)    “Extraordinary Transaction” means any merger, acquisition, disposition of
all or substantially all of the assets of the Company or other business
combination involving the Company requiring a vote of stockholders of the
Company.

(h)    “Nomination Notice” means the letter, dated February 10, 2020, delivered
to the Company, giving notice of Protean’s intent to nominate individuals for
election to the Board at the 2020 Annual Meeting (together with the supplement
to the nomination notice delivered by Protean to the Company on March 5, 2020).

(i)    “Party” means the Company and the Protean Group, individually, and
“Parties” means the Company and the Protean Group, collectively.

(j)    “Protean Group” means Protean and Daniel A. Ninivaggi.

(k)    “SEC” means the U.S. Securities and Exchange Commission.

(l)    “Synthetic Position” means any option, warrant, convertible security,
stock appreciation right or other security, contract right or derivative
position or similar right (including any “swap” transaction with respect to any
security, other than a broad based market basket or index) (each of the
foregoing, a “Derivative”), whether or not presently exercisable, that has an
exercise or conversion privilege or a settlement payment or mechanism at a price
related to the value of Voting Securities or a value determined in whole or in
part with reference to, or derived in whole or in part from, the value of Voting
Securities and that increases in value as the market price or value of Voting
Securities increases or that provides an opportunity, directly or indirectly, to
profit or share in any profit derived from any increase in the value of Voting
Securities, in each

 

7



--------------------------------------------------------------------------------

case regardless of whether (x) it conveys any voting rights in such Voting
Securities to any person, (y) it is required to be or capable of being settled,
in whole or in part, in Voting Securities or (z) any person (including the
holder of such Synthetic Position) may have entered into other transactions that
hedge its economic effect.

(m)    “Voting Securities” means the Class A Common Stock and any other
securities of the Company entitled to vote in the election of directors.

Section 8.    Injunctive Relief. Each Party acknowledges and agrees that any
breach of any provision of this Agreement shall cause the other Party
irreparable harm which would not be adequately compensable by money damages.
Accordingly, in the event of a breach or threatened breach by a Party of any
provision of this Agreement, the other Party shall be entitled to seek the
remedies of injunction or other preliminary or equitable relief, without having
to prove irreparable harm or actual damages or post a bond or other security.
The foregoing right shall be in addition to such other rights or remedies that
may be available to the non-breaching Party for such breach or threatened
breach, including the recovery of money damages.

Section 9.    Securities Laws. Protean acknowledges that it is aware that United
States securities laws prohibit any person who has received material, non-public
information from purchasing or selling securities on the basis of such
information or from communicating such information to any other person under
circumstances in which it is reasonably foreseeable that such person may trade
securities on the basis of such information.

Section 10.    Severability. If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction to be invalid, void
or unenforceable, the remainder of the terms, provisions, covenants and
restrictions of this Agreement shall remain in full force and effect and shall
in no way be affected, impaired or invalidated. Each Party agrees to use its
commercially reasonable best efforts to agree upon and substitute a valid and
enforceable term, provision, covenant or restriction for any of such that is
held invalid, void or unenforceable by a court of competent jurisdiction.

Section 11.    Notices. Any notices, consents, determinations, waivers or other
communications required or permitted to be given under the terms of this
Agreement must be in writing and will be deemed to have been delivered (i) upon
receipt, when delivered personally, (ii) upon confirmation of receipt, when sent
by e-mail (provided, that such confirmation is not automatically generated) or
(iii) one Business Day after deposit with a nationally recognized overnight
delivery service, in each case properly addressed to the Party to receive the
same. The addresses for such communications shall be:

If to the Company:

Tenneco Inc.

500 North Field Drive

Lake Forest, Illinois 60045

Attention:     General Counsel

E-mail:         bsmith@tenneco.com

 

8



--------------------------------------------------------------------------------

with a copy (which shall not constitute notice) to:

 

Kirkland & Ellis LLP 601 Lexington Avenue New York, New York 10022 Attention:   
Robert M. Hayward, P.C    Shaun J. Mathew, P.C. E-mail:    rhayward@kirkland.com
   shaun.mathew@kirkland.com

If to Protean:

 

3575 Roland Drive Bloomfield Hills, Michigan 48301 Attention:    Daniel A.
Ninivaggi E-mail:    dan@protean.net

with a copy (which shall not constitute notice) to:

 

Olshan Frome Wolosky LLP 1325 Avenue of the Americas New York, New York 10019
Attention:    Steve Wolosky    Kenneth S. Mantel E-mail:   
swolosky@olshanlaw.com    kmantel@olshanlaw.com

Section 12.    Governing Law; Jurisdiction; Jury Waiver. This Agreement and all
actions, proceedings or counterclaims (whether based on contract, tort or
otherwise) arising out of or relating to this Agreement or any action of the
Company or the Protean Group in the negotiation, administration, performance or
enforcement hereof shall be governed by and construed and enforced in accordance
with the laws of the State of Delaware without giving effect to any choice or
conflict of laws provision or rule (whether of the State of Delaware or any
other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the State of Delaware. Each Party irrevocably agrees
that any legal action or proceeding with respect to this Agreement and any
rights and obligations arising hereunder, or for recognition and enforcement of
any judgment in respect of this Agreement and any rights and obligations arising
hereunder brought by the other Party or its successors or assigns, shall be
brought and determined exclusively in the Court of Chancery of the State of
Delaware (the “Court of Chancery”) and any state appellate court therefrom
within the State of Delaware (or, if the Court of Chancery declines to accept
jurisdiction over a particular matter, any federal court within the State of
Delaware) (the “Chosen Courts”). Each Party hereby irrevocably submits with
regard to any such action or proceeding for itself and in respect of its
property, generally and unconditionally, to the personal jurisdiction of the
Chosen Courts and agrees that it will not bring any action relating to this
Agreement in any court other than the Chosen Courts. Each Party hereby
irrevocably waives, and agrees not to assert in any action or proceeding with
respect to this Agreement, (a) any claim that it is not personally subject to
the jurisdiction of the Chosen Courts for any reason, (b) any claim that it or
its property is

 

9



--------------------------------------------------------------------------------

exempt or immune from jurisdiction of any Chosen Court or from any legal process
commenced in the Chosen Courts (whether through service of notice, attachment
prior to judgment, attachment in aid of execution of judgment, execution of
judgment or otherwise) and (c) to the fullest extent permitted by applicable
legal requirements, any claim that (i) the suit, action or proceeding in any
Chosen Court is brought in an inconvenient forum, (ii) the venue of such suit,
action or proceeding is improper or (iii) this Agreement, or the subject matter
hereof, may not be enforced in or by the Chosen Courts. EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATED TO THIS AGREEMENT.

Section 13.    Counterparts; Electronic Transmission. This Agreement may be
executed in two or more counterparts, which together shall constitute a single
agreement. Any signature to this Agreement transmitted by facsimile
transmission, by electronic mail in “portable document format” (“.pdf”) form or
by any other electronic means intended to preserve the original graphic and
pictorial appearance of a document, shall have the same effect as physical
delivery of the paper document bearing the original signature.

Section 14.    Non-Disparagement.

(a)    Subject to applicable law, each of the Parties covenants and agrees that
during the period commencing upon the execution of this Agreement and ending on
the earlier of (i) the conclusion of the Cooperation Period and (ii) such time
as the other Party or any of its Affiliates, Representatives, successors or
assigns shall have breached this Section 14(a), neither it nor any of its
respective Affiliates or any Representatives acting on their behalf, or its
successors or assigns, shall in any way disparage, slander, attempt to
discredit, call into disrepute, defame, make or cause to be made any statement
or announcement that constitutes an ad hominem attack on the other Party or such
other Party’s subsidiaries, Affiliates, successors, assigns, officers (including
any current or former officer of a Party or a Party’s subsidiaries), directors
(including any current or former director of a Party or a Party’s subsidiaries)
or Representatives.

(b)    Nothing in this Section 14 will be deemed to prevent either the Company
or the Protean Group from complying with its respective disclosure obligations
under law, legal process, subpoena, the rules of any stock exchange or any legal
requirement or as part of a response to a request for information from any
governmental authority with jurisdiction over the Party from whom information is
sought.

Section 15.    Termination. The obligations of the Parties under this Agreement
will terminate on the date that is the end date of the Cooperation Period,
unless another period is specifically set forth herein or otherwise mutually
agreed in writing by each Party. Notwithstanding the foregoing, (a) Section 7
through Section 13, this Section 15, and Section 16 through Section 20 of this
Agreement will survive the termination of this Agreement; and (b) no termination
of this Agreement will relieve any Party of liability for any breach of this
Agreement arising prior to such termination.

Section 16.    No Waiver. Any waiver by any Party of a breach of any provision
of this Agreement shall not operate as or be construed to be a waiver of any
other breach of such provision or of any breach of any other provision of this
Agreement. The failure of a Party to insist upon

 

10



--------------------------------------------------------------------------------

strict adherence to any term of this Agreement on one or more occasions shall
not be considered a waiver of, or deprive that Party of the right thereafter to
insist upon strict adherence to, that term or any other term of this Agreement.

Section 17.    Entire Agreement; Amendments. This Agreement contains the entire
understanding of the Parties with respect to the subject matter hereof. This
Agreement may only be amended pursuant to a written agreement executed by each
Party.

Section 18.    Successors and Assigns. This Agreement may not be transferred or
assigned by any Party without the prior written consent of the other Party. Any
purported assignment without such consent is null and void. Subject to the
foregoing, this Agreement shall be binding upon, inure to the benefit of, and be
enforceable by and against the permitted successors and assigns of each Party.

Section 19.    No Third Party Beneficiaries. This Agreement is solely for the
benefit of the Parties and is not enforceable by any other person.

Section 20.    Interpretation and Construction. Each Party acknowledges that it
has been represented by independent counsel of its choice throughout all
negotiations that have preceded the execution of this Agreement, and that it has
executed the same with the advice of said independent counsel. Each Party and
its counsel cooperated and participated in the drafting and preparation of this
Agreement and the documents referred to herein, and any and all drafts relating
thereto exchanged among the parties shall be deemed the work product of all of
the Parties and may not be construed against any Party by reason of its drafting
or preparation. Accordingly, any rule of law or any legal decision that would
require interpretation of any ambiguities in this Agreement against any Party
that drafted or prepared it is of no application and is hereby expressly waived
by each Party, and any controversy over any interpretation of this Agreement
shall be decided without regard to events of drafting or preparation. The
section headings contained in this Agreement are for reference purposes only and
shall not affect in any way the meaning or interpretation of this Agreement. In
this Agreement, (i) the word “including” (in its various forms) means
“including, without limitation,” (ii) the words “hereunder,” “hereof,” “hereto”
and words of similar import are references to this Agreement as a whole and not
to any particular provision of this Agreement and (iii) the word “or” is not
exclusive.

[Signature Pages Follow]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Party has executed this Agreement or caused the same to
be executed by its duly authorized representative as of the date first above
written.

 

TENNECO INC. By:  

/s/ Brandon B. Smith

Name:   Brandon B. Smith Title:   Senior Vice President, General Counsel and
Corporate Secretary

[Signature Page to Cooperation Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Party has executed this Agreement or caused the same to
be executed by its duly authorized representative as of the date first above
written.

 

PROTEAN SERVICES LLC By:  

/s/ Daniel A. Ninivaggi

Name:   Daniel A. Ninivaggi Title:   Managing Member  

/s/ Daniel A. Ninivaggi

  Daniel A. Ninivaggi

[Signature Page to Cooperation Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

Press Release



--------------------------------------------------------------------------------

Tenneco Appoints Aleks Miziolek to Board of Directors

LAKE FOREST, Ill., March 19, 2020 — Tenneco Inc. (NYSE: TEN) today announced the
appointment of Aleksandra (“Aleks”) Miziolek to its Board of Directors,
effective immediately. The Company also announced that it appointed Ms. Miziolek
and Roy Armes, who joined the Board on March 10, 2020, to its Nominating and
Governance Committee effective April 1, 2020.

In connection with the appointment of Ms. Miziolek, the Board will temporarily
expand to 13 directors, 11 of whom are independent, until the 2020 Annual
Meeting, at which point the Tenneco Board will be reduced to 11 directors.
Director David B. Price, Jr. will not stand for reelection at the 2020 Annual
Meeting, along with Roger Porter, as previously announced. Given the refreshment
the Board has undergone since the beginning of 2020, the Board’s nominees for
the 2020 Annual Meeting will include Roy Armes, SungHwan Cho, Thomas C. Freyman,
Denise Gray, Brian J. Kesseler, Dennis J. Letham, James S. Metcalf, Aleks
Miziolek, Gregg M. Sherrill, Charles K. Stevens III and Jane L. Warner.

“We are pleased to welcome Aleks to the Board,” said Dennis Letham, incoming
Lead Independent Director of the Tenneco Board. “Aleks’ appointment follows the
recent additions of Roy Armes and Chuck Stevens and demonstrates our continued
commitment to enhancing our Board with fresh perspectives for the benefit of all
stockholders. Aleks’ in-depth knowledge of the automotive industry, experience
leading transformational initiatives and significant legal expertise will make
her a valuable addition to our recently refreshed boardroom. I look forward to
working with Aleks and the other directors as we continue to oversee the
successful execution of Tenneco’s strategy to deliver on our strategic and
financial objectives.”

“I am honored to join Tenneco’s Board at this important time,” said
Ms. Miziolek. “I look forward to working with my fellow directors and the
management team to build on Tenneco’s momentum and capitalize on the
opportunities ahead.”

“We are grateful to David for his invaluable contributions to our Board during
his many years of service as a Tenneco director,” said Gregg Sherrill, Chairman
of the Board. “His strategic, operational and financial counsel have helped
guide management as the Company has worked through significant changes and
successfully navigated our dynamic industry.”

The Company also today announced that it entered into a Cooperation Agreement
with Protean Services LLC (“Protean”), a stockholder of the Company. Under the
terms of the agreement, Protean will withdraw its slate of directors and vote
all of its shares in favor of each of the Tenneco Board’s nominees at the
Company’s upcoming Annual Meeting. Protean will also be subject to certain
customary standstill provisions for a one-year period ending prior to the 2021
Annual Meeting. The full agreement between Tenneco and Protean will be filed on
a Form 8-K with the U.S. Securities and Exchange Commission (the “SEC”).

“Over the past three months, Tenneco has taken a number of positive steps to
strengthen its corporate governance practices, including refreshing its Board
with highly qualified individuals and reconstituting its board committees to
further improve oversight of management,” said Daniel Ninivaggi, Managing Member
of Protean. “I support the governance actions the Board has taken and believe in
the Company’s long-term prospects.”



--------------------------------------------------------------------------------

Lazard served as a strategic advisor and Kirkland & Ellis LLP served as legal
counsel with respect to the Cooperation Agreement and the Board refreshment
process.

About Aleks Miziolek

In 2019, Aleks Miziolek concluded an approximately 6-year tenure with
Cooper-Standard Holdings Inc. (NYSE: CPS), a leading global supplier of systems
and components for the automotive industry, most recently serving as Chief
Transformation Officer. In this role, Ms. Miziolek led crucial transformation
initiatives aimed at increasing profitability and was actively involved in the
development of the Company’s growth strategy for its nonautomotive specialty
markets and material science businesses. She also served as Cooper-Standard
Holdings’ Senior Vice President, General Counsel, Secretary and Chief Compliance
Officer beginning in 2014. Prior to joining Cooper-Standard Holdings,
Ms. Miziolek spent 32 years with the law firm of Dykema Gossett, where she held
several key leadership positions, such as Director of the Automotive Industry
Group, and built a successful M&A and infrastructure practice spanning multiple
industries. She is also an NACD Governance Fellow and serves on the
Transportation and Infrastructure Policy Committee of the National Association
of Manufacturers. Ms. Miziolek holds a juris doctor and bachelor’s degree from
Wayne State University.

About Tenneco

Headquartered in Lake Forest, Illinois, Tenneco is one of the world’s leading
designers, manufacturers and marketers of Aftermarket, Ride Performance, Clean
Air and Powertrain products and technology solutions for diversified markets,
including light vehicle, commercial truck, off-highway, industrial and the
aftermarket, with 2019 revenues of $17.45 billion and approximately 78,000
employees worldwide. On October 1, 2018, Tenneco completed the acquisition of
Federal-Mogul, a leading global supplier to original equipment manufacturers and
the aftermarket. Additionally, the company expects to separate its divisions to
form two new, independent companies: DRiV, an Aftermarket and Ride Performance
company, and New Tenneco, a Powertrain Technology company.

Forward-Looking Statements

This press release contains forward-looking statements. These forward-looking
statements relate to Tenneco Inc.’s (the “Company,” “we,” “us,” or “our”)
planned separation into a powertrain technology company and an aftermarket and
ride performance company. The words “may,” “will,” “believe,” “should,” “could,”
“plan,” “expect,” “anticipate,” “estimate,” and similar expressions (and
variations thereof), identify these forward-looking statements. These
forward-looking statements are based on the current expectations of the Company
(including its subsidiaries). Because these statements involve risks and
uncertainties, actual results may differ materially from the expectations
expressed in the forward-looking statements. Important factors that could cause
actual results to differ materially from the expectations reflected in the
forward-looking statements include: the ability to identify and consummate
strategic alternatives that



--------------------------------------------------------------------------------

yield additional value for stockholders; the timing, benefits and outcome of the
Company’s strategic review process; the structure, terms and specific risk and
uncertainties associated with any potential strategic alternative; potential
disruptions in the Company’s business and stock price as a result of its
exploration, review and pursuit of any strategic alternatives; the risk the
Company may not complete a separation of its powertrain technology business and
its aftermarket and ride performance business (or achieve some or all of the
anticipated benefits of the separation); the risk the combined company and each
separate company following the separation will underperform relative to
expectations; the ongoing transaction costs and risk the Company may incur
greater costs following separation of the business; the risk the spin-off is
determined to be a taxable transaction; the risk the benefits of the acquisition
of Federal-Mogul LLC (“Federal-Mogul”), including synergies, may not be fully
realized or may take longer to realize than expected; the risk the acquisition
of Federal-Mogul may not advance the Company’s business strategy; the risk the
Company may experience difficulty integrating or separating employees or
operations; and the risk the transaction may have an adverse effect on existing
arrangements with the Company and its subsidiaries, including those related to
transition, manufacturing and supply services and tax matters; the Company’s
ability to retain and hire key personnel; or the Company’s ability to maintain
relationships with customers, suppliers or other business partners. The Company
undertakes no obligation to update any forward-looking statement to reflect
events or circumstances after the date of this press release. Additional
information regarding these risk factors and uncertainties is, and will be,
detailed from time to time in the Company’s SEC filings, including but not
limited to its annual report on Form 10-K for the year ended December 31, 2019.

Additional Information and Where to Find It

The Company intends to file a proxy statement and a form of associated white
proxy card with the SEC in connection with the solicitation of proxies for the
Company’s 2020 Annual Meeting of Stockholders. The Company’s stockholders are
strongly encouraged to read the definitive proxy statement, the accompanying
proxy card and other documents filed with the SEC carefully in their entirety
when they become available because they will contain important information. The
Company’s stockholders will be able to obtain any proxy statement, any
amendments or supplements to the proxy statement and other documents filed by
the Company with the SEC free of charge at the SEC’s website
at www.sec.gov. Copies will also be available free of charge at the Company’s
website at www.tenneco.com.



--------------------------------------------------------------------------------

Certain Information Regarding Participants

The Company, its directors and certain of its executive officers will be
participants in the solicitation of proxies from the Company’s stockholders in
connection with the matters to be considered at the Company’s 2020 Annual
Meeting of Stockholders. Information about the Company’s directors and executive
officers is available in the Company’s proxy statement filed with the SEC on
April 3, 2019 with respect to the Company’s 2019 Annual Meeting of Stockholders
and, with respect to directors and executive officers appointed following such
date, in certain of the Company’s other SEC filings made subsequent to the date
of such proxy statement. To the extent holdings of the Company’s securities by
such directors or executive officers have changed since the amounts printed in
the proxy statement, such changes have been or will be reflected on Initial
Statements of Beneficial Ownership on Form 3 or Statements of Changes in
Beneficial Ownership on Form 4 filed with the SEC.

Tenneco:

Investor inquiries:

Linae Golla

847-482-5162

lgolla@tenneco.com

Rich Kwas

248-849-1340

rich.kwas@tenneco.com

Media inquiries:

Bill Dawson

847-482-5807

bdawson@tenneco.com